Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,4,15 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Okamoto (JP2000170196A).

a parking support (generally S1) including:
a support pivot end (generally 20,21) pivotally coupled to the loader arm, 
a ground engagement end opposite (generally not numbered, see figures) the support pivot end, and 
a plurality of connection regions (generally 23, figure 10) disposed between the support pivot end and the ground engagement end, at least one connection region of the plurality of connection regions including an obstruction (generally 22, figure 12); and 
a lock brace (generally S2) including: 
a brace pivot end (generally not numbered, see figures) pivotally coupled to the loader arm, and 
an attachment end (generally not numbered, see figures) opposite the brace pivot end, the attachment end configured to removably couple to any of the connection regions, wherein the obstruction obstructs coupling of the attachment end of the lock brace to the respective connection region of the parking support.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,9-10,12-20, are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (JP2000170196A) in view of King (US 8,281,469).
Re claims 1,16,19,20, Okamoto teaches a loader (generally A) for a tractor (generally T) and a parking stand (generally S) therefore, as well as the inherent method of use comprising: 
a loader arm (generally 11); 
a parking support (generally S1) including:

a ground engagement end opposite (generally not numbered, see figures) the support pivot end, and 
a plurality of connection regions (generally 23, figure 10) disposed between the support pivot end and the ground engagement end, at least one connection region of the plurality of connection regions [including an obstruction (generally 22, figure 12)]; and 
a lock brace (generally S2) including: 
a brace pivot end (generally not numbered, see figures) pivotally coupled to the loader arm, and 
an attachment end (generally not numbered, see figures) opposite the brace pivot end, the attachment end configured to removably couple to any of the connection regions. 
For an alternative interpretation, Okamoto does not teach the claimed obstruction. However, it is well known to use obstructions in holes to seal, permanently or temporarily to protect the opening from the debris, the weather, etc. For example, King teaches a sealing plug that is removable via a tool (generally 4).

wherein the obstruction obstructs coupling of the attachment end of the lock brace to the respective connection region of the parking support.
Re claim 2, Okamoto as already modified teaches the obstruction is configured to be broken away from the parking support.
Re claim 3, Okamoto as already modified teaches upon removal from the parking support, the obstruction is permanently detached therefrom. Also it would have been obvious to one of ordinary skill in the art prior to filing to have made the obstruction permanently or temporarily removable depending upon the needs of the situation to allow the desired maintenance, plugging, and/or seal situation needed.
Re claim 4, Okamoto (generally figures 10integrally-13) & as already modified teaches the parking support further includes a connection plate (see S1, not specifically numbered) disposed between the support pivot end and the ground engagement end, the connection plate including the plurality of connection regions defined thereon.
Re claims 5,6, Okamoto as already modified does not detail whether the obstruction is integrally formed or not etc., though King mentions that 
Re claim 7, Okamoto seems to have a round rather than slot opening. However, it would have been obvious to one of ordinary skill in the art prior to filing to have made a slot, round or any type opening as needed to the desired connection and obstruction shape, etc.
Re claim 9, Okamoto as already modified teaches the obstruction includes a tool receiving portion (for 4 of King).
Re claim 10, Okamoto as already modified teaches the tool receiving portion includes a tool receiving hole defined in the obstruction.
Re claim 12, Okamoto (generally figures 9-13) teaches the parking support is pivotable relative to the loader arm from a storage position to a parking position, and the lock brace is nested in the parking support in the storage position.
Re claim 13, Okamoto (generally figures 9-13) teaches the loader arm includes a storage aperture defined therein, the parking support further 
Re claim 14, Okamoto (generally figures 2,9-13) teaches a retention pin (generally 22) occupying the storage opening of the parking support and the storage aperture of the loader arm when in the storage position, and wherein the lock brace further includes an attachment hole adjacent the attachment end, the attachment hole of the lock brace aligns with the through hole of the connection plate when in the parking position, and the retention pin occupies the attachment hole of the lock brace and the through hole of the connection plate when in the parking position.
Re claim 15, Okamoto teaches a tractor (generally T) connected to the loader arm (generally A).
Re claim 17, Okamoto (generally figures 8-13) teaches the parking support and the lock brace are both positionable in a storage configuration, the parking support is formed as a generally U-shaped channel member, and the lock brace is nested in the parking support in the storage configuration.
Re claim 18, it is unclear if Okamoto teaches the lock brace is also a generally U-shaped channel member, but this is a common shape that .


Allowable Subject Matter
Claims 8,11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lenertez teaches an obstruction (generally 46, cover, abstract) for a similar loader device.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 


MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/         Primary Examiner, Art Unit 3652